IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20818
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                        NATHAN WAYNE GRIMES,

                                                 Defendant-Appellant.


            Appeal from the United States District Court
                 for the Southern District of Texas
                             (96-CR-16)

                         February 23, 1998


Before JOHNSON, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Nathan Wayne Grimes appeals his guilty plea conviction for

abusive sexual conduct in violation of 18 U.S.C. § 2244(a)(1) on

several grounds.

     First, Grimes contends that the district court erred in

increasing his offense by two levels pursuant to United States

Sentencing Guidelines section 2A3.4(b)(3) for abuse of a position

of trust.   A district court’s findings of fact in support of its



     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
application of the Guidelines are reviewed for clear error. United

States v. Ismoila, 100 F.3d 380, 394 (5th Cir.), cert. denied, 117

S.Ct. 1712 (1997).         After a careful review of the record and the

controlling authorities, this Court holds that the district court

did not clearly err in determining that Grimes’ sentence should be

enhanced for abuse of a position of trust.

     Second,      Grimes       argues   that     the   district      court    erred   in

awarding    him    two,        rather   than     three,   reduction        points     for

acceptance of responsibility.                   A district court’s finding of

acceptance of responsibility for sentencing purposes is a fact

question that turns on the determination of credibility made by the

fact finder.      United States v. Spires, 79 F.3d 464, 467 (5th Cir.

1996).   The standard of review for this fact finding is “even more

deferential than clear error.” Id. Section 3E1.1(b) of the United

States Sentencing Guidelines sets forth a three part test to

determine     whether      a    defendant       is   entitled   to    an     additional

reduction point.        See United States v. Williams, 74 F.3d 654, 656

(5th Cir. 1996); United States v. Mills, 9 F.3d 1132, 1136-37 (5th

Cir. 1993).    After a careful review of the record, this Court holds

that the district court did not commit reversible error in denying

Grimes an additional reduction point.

     Third, Grimes contends that the district court erred in

finding that his sentence should be enhanced because his victim was

unusually vulnerable.           The determination of vulnerability for the

purpose of sentencing is “a complex fact dependent upon a number of

                                            2
characteristics which a trial court could not possibly articulate

completely.” United States v. Kuban, 94 F.3d 971, 975 (5th Cir.

1996) (citing United States v. Scurlock, 52 F.3d 531, 542 (5th Cir.

1995)), cert. denied, 117 S.Ct. 716 (1997).              Therefore, a trial

court’s finding of vulnerability is accorded due deference. Kuban,

94 F.3d at 975.   Such a finding is reviewed to determine whether it

is plausible in light of the record as a whole.                 Id.     After a

careful review of the record and the controlling authorities, this

Court holds that the district court did not clearly err in finding

that Grimes’ victim was unusually vulnerable and enhancing his

sentence accordingly.

     Fourth,   Grimes      argues   that   the    district   court     erred    in

upwardly departing from the sentencing guidelines.                    A district

court’s    decision   to   depart   upward   is     reviewed    for    abuse   of

discretion.    United States v. Ashburn, 38 F.3d 803, 807 (5th Cir.

1994)(en banc).       The sentencing guidelines expressly authorize

upward departures “[i]f reliable information indicates that the

criminal    history   category      does   not     adequately    reflect       the

defendant’s past criminal conduct or the likelihood that the

defendant will commit other crimes.”             U.S.S.G. § 4A1.3.       After a

careful review of the record, the arguments, and the controlling

authorities, this Court holds that the district court did not abuse

its discretion in departing upward.

     Finally, for the first time on appeal, Grimes asserts that the

district court erred in considering rehabilitation in crafting his

                                      3
sentence.    Specifically,    he   argues   that   the   district   court

increased the term of his sentence so that he would qualify for the

Sex Offenders Treatment Program.       Assuming Grimes’ assertions are

a challenge to the propriety of the length of his sentence,1 this

Court’s “review of a sentence imposed under the guidelines is

confined to determining whether a sentence was imposed in violation

of the law or as a result of an incorrect application of the

sentencing guidelines.”   United States v. Shipley, 963 F.2d 56, 58

(5th Cir.), cert. denied, 506 U.S. 925 (1992).            Even liberally

construed, Grimes’ remaining assertions fail to meet the standards

set forth in Shipley, or are addressed above.            After a careful

review of the record and the controlling authorities, this Court

holds that Grimes’ remaining assertions lack merit.

     Therefore, for the foregoing reasons, the judgment of the

district court is AFFIRMED.




     1
      Grimes asserts that the district court improperly took into
account rehabilitative concerns when determining the duration of
his sentence. However, trial courts may consider such concerns
when determining the length of a sentence within a permissible
guidelines range. United States v. Alvarez, 51 F.3d 36, 41 (5th
Cir. 1995); United States v. Lara-Velasquez, 919 F.2d 946, 956-57
(5th Cir. 1990). Grimes has not demonstrated that the district
court considered rehabilitative concerns in an improper context.

                                   4